DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (U.S. Pub. 2017/0202595 hereinafter “Shelton”) in view of Woloszko et al. (U.S. Pub. 2001/0051802 hereinafter “Woloszko”).
Regarding claim 1, Shelton discloses a cautery device having a proximal end and a distal end (e.g. see Fig. 1), comprising: a housing (e.g. 100); a battery (e.g. 100) encased within the housing (e.g. ¶125); a trigger disposed on the housing (e.g. 108; see Fig. 2); a metallic rod (e.g. 1004) in electrical communication with the battery (e.g. ¶255); and an insulating jacket (e.g. 1002) disposed over a portion of the metallic rod, the insulating jacket being smaller than 11 gauge (e.g. ¶255). Shelton discloses the claimed invention except for the insulating jacket being smaller than 11 gauge.  However, Woloszko teaches that it is known to use a rod with an insulating jacket that is smaller than 11 gauge as set forth in Paragraphs 131 and 135 to provide a system that is small enough and adjustable based on the intended procedure.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Shelton, with a diameter that is smaller than 3mm (11 gauge) as taught by Woloszko, since such a modification would provide the predictable results of having a cautery device that is adjustable and small enough for various procedures.
Regarding claim 2, meeting the limitations of claim 1 above, Shelton further discloses wherein the insulating jacket covers a majority of the metallic rod (e.g. ¶255).
Regarding claim 3, Shelton in view of Woloszko teach the claimed invention including that the rod is adjustably covered by the insulating portion, but fails to explicitly disclose that the insulating portion is adjusted to only expose 0.5-3mm of the rod. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the exposed rod length as taught by Shelton in view of Woloszko to be between 0.5 and 3mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, meeting the limitations of claim 1 above, Shelton further discloses wherein the insulating jacket includes a polymeric material (e.g. ¶¶255, 261 – “polytetrafluorethylene”).
Regarding claim 5, meeting the limitations of claim 1 above, Shelton further discloses wherein the insulating jacket includes thermoplastic polyurethane (e.g. ¶¶255, 261 – “polytetrafluorethylene”).
Regarding claim 6, meeting the limitations of claim 1 above, Shelton further discloses wherein the insulating jacket is translatable relative to the metallic rod so that an exposed length of the metallic rod is variable (e.g. ¶255).
Regarding claim 7, Woloszko further discloses wherein the insulating jacket includes two or more concentric segments (e.g. ¶154, “one or more sheaths or covereings creating the insulating jacket”).
Regarding claim 8, meeting the limitations of claim 1 above, Shelton further discloses a wire in electrical communication with the trigger and the battery (e.g. see Fig. 14).
Regarding claim 10, meeting the limitations of claim 1 above, Shelton further discloses, wherein the metallic rod is releasably coupleable to the housing (e.g. Figs. 10a and 25).
Regarding claim 11, meeting the limitations of claim 1 above, a base adjacent the housing, the base having a threaded connection to the housing (e.g. see Fig. 10a).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Woloszko as applied to claims 1-8 and 10-11 above, and further in view of Jamshidi (U.S. Pat. 3,886,944).
Regarding claim 9, Shelton in view of Woloszko discloses the claimed invention except for the exact temperatures of the cautery device.  However, Jamshidi teaches that it is known to use temperatures between 500 and 1500 Fahrenheit as set forth in Column 3, lines 20-25 to provide a temperature that reaches cauterization levels.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Shelton in view of Woloszko, with temperatures between 500 and 1500 degress Fahrenheit as taught by Jamshidi, since such a modification would provide the predictable results of heating the cautery device to a temperature that is high enough to cauterize tissue.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Woloszko as applied to claims 1-8 and 10-11 above, and further in view of Fowler et al. (U.S. Pub. 2010/0081875 hereinafter “Fowler”).
Regarding claim 12, Shelton in view of Woloszko discloses the claimed invention except for explicitly stating that the system includes an introducer to form a kit.  However, Fowler teaches that it is known to use an introducer with a biopsy needle and cautery device as set forth in paragraphs 56, 58 and 121 to provide a kit to provide for minimally access surgery.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Shelton in view of Woloszko, with a minimally invasive access surgery kit as taught by Fowler, since such a modification would provide the predictable results of combining a biopsy needle, introducer and cautery device for providing a minimally invasive surgery system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792